                                                                                                                                                         Page No:     1
                                                                                  FORM 1
                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                    ASSET CASES
Case No.:                       19-45908-MBM                                                               Trustee Name:                             Karen E. Evangelista
Case Name:                      STATE ROAD ALLEN PARK, LLC                                                 Date Filed (f) or Converted (c):          04/18/2019 (f)
For the Period Ending:          7/18/2019                                                                  §341(a) Meeting Date:                     05/22/2019
                                                                                                           Claims Bar Date:                          07/22/2019

                          1                                    2                       3                            4                         5                       6

                 Asset Description                         Petition/          Estimated Net Value               Property                Sales/Funds            Asset Fully
                  (Scheduled and                         Unscheduled         (Value Determined by               Abandoned              Received by the      Administered (FA) /
             Unscheduled (u) Property)                      Value                   Trustee,              OA =§ 554(a) abandon.            Estate             Gross Value of
                                                                            Less Liens, Exemptions,                                                          Remaining Assets
                                                                               and Other Costs)

 Ref. #
1       Comerica Bank Current balance                       $10,000.00                      $16,382.04                                        $16,382.04                         FA
        is approximate Business
        checking account
2       Cash on hand                                          $1,000.00                          $0.00                                              $0.00                        FA
3       Raw material Food and liquor                        $18,785.00                      $18,785.00                                              $0.00                 $18,785.00
4       Office furniture                                           $0.00                     Unknown                                                $0.00                  Unknown
        Desk and chair no value
5       Office fixtures Office                                 $500.00                       Unknown                                                $0.00                  Unknown
        equipment, including all
        computer equipment and
        communication systems
        equipment and software
        Computers and Point of sale
        machines
6       Wall art                                              $1,000.00                      $1,000.00                                              $0.00                  $1,000.00
7       Other machinery, fixtures, and                        $5,000.00                      $5,000.00                                              $0.00                  $5,000.00
        equipment (excluding farm
        machinery and equipment)
        Restaurant equipment-See
        itemized list at end of Schedule
        B.
8       Internet domain names and                                  $0.00                     Unknown                                                $0.00                  Unknown
        websites
9       Liquor license                                      $80,000.00                      $80,000.00                                              $0.00                 $80,000.00
10      Customer list                                              $0.00                     Unknown                                                $0.00                  Unknown


TOTALS (Excluding unknown value)                                                                                                                Gross Value of Remaining Assets
                                                           $116,285.00                     $121,167.04                                        $16,382.04           $104,785.00




     Major Activities affecting case closing:
      06/17/2019        Trustee with assistance of counsel is investigating the value of the business and assets.


 Initial Projected Date Of Final Report (TFR):               04/18/2021                                                      /s/ KAREN E. EVANGELISTA
 Current Projected Date Of Final Report (TFR):                                                                               KAREN E. EVANGELISTA




                   19-45908-mbm                   Doc 31           Filed 07/18/19               Entered 07/18/19 15:16:50                         Page 1 of 1
